Citation Nr: 1223416	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active duty service from July 1981 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board reopens the Veteran's psychiatric claim and the underlying service connection issue is REMANDED to the RO.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied a petition to reopen a claim of service connection for an acquired psychiatric disability.

2.  The additional evidence received since the March 2005 rating decision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The March 2005 RO rating decision denying a petition to reopen a claim of service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  As evidence received since March 2005 is new and material, the claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished. 

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the present case, the RO previously denied a claim of service connection for an acquired psychiatric disability on the merits in an October 1981 rating decision.  At that time, the RO determined that evidence indicated that the Veteran's psychiatric disability existed prior to service and was not aggravated by service.  

The Veteran was notified of the October 1981 decision and his right to appeal.  He did not initiate an appeal in the matter.  

The October 1981 denial was later confirmed on multiple occasions in unappealed determinations, the last of which occurred in March 2005.  Significantly, while the Veteran's mother submitted a notice of disagreement (NOD) in May 2005, the RO informed the Veteran in July 2005 that they were unable to except his mother's NOD.  The Board also notes that, pursuant to 38 C.F.R. § 20.201, an NOD must be submitted by the claimant or his or her representative.  

Thus, as no valid NOD was received with respect to the May 2005 rating action, it was unappealed.  Additionally, new and material evidence within the meaning of 38 C.F.R. § 3.156 was not received within a year of that decision, and thus it became final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  (The Board further determines that no new and material evidence was received within the year following issuance of any of the prior rating actions denying the petition to reopen the claim- that is to say, no evidence was received within a year of any of those determinations that tended to indicate that the Veteran's psychiatric disorder did not preexist service, or that a preexisting disorder may have been aggravated by service.)  

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

For the purpose of reopening a claim the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. 110.

The Board notes that, in the May 2006 rating decision on appeal, the RO appears to have considered the issue on the merits.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence in the claims file at the time of the last final March 2005 decision consisted of service treatment records (STRs); private treatment records, and the Veteran's statements.

The pertinent evidence added to the record since the March 2005 rating decision includes a March 2008 statement in which the Veteran provided greater detail with respect to his not having a pre-service history of a psychiatric disability.  Moreover, he submitted a statement, signed by several people from his community, that attest that he was a dependable, upstanding person, who did not have any mental health issues prior to service.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for a psychiatric disability is reopened.



ORDER

New and material evidence having been received, the claim of service connection may be considered on the merits; to this extent only, the appeal is granted.


REMAND

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002). 

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §  3.306 (2010); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service.

Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271   (1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997). 

The Board notes that the July 1980 induction examination indicates normal psychiatric findings.  Furthermore, the Veteran denied any history of mental health issues.  As no defect was noted, the presumption of soundness applies. Moreover, although the Veteran reported hearing voices for some time in an accompanying report of medical history (see July 1981 STR), this does not rise to the level of clear and unmistakable evidence of a preexisting chronic disability.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The Veteran was seen and treated during service for psychosis.  Post-service records show ongoing treatment for a psychiatric disability; however none of the records document a psychiatric disability prior to his brief active service.  As such, the relevant inquiry is whether the current psychiatric disability was incurred in active service.  The Veteran must be afforded a VA psychiatric examination to assess the etiology and/or onset of his psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly, the Veteran has reported that being introduced to drugs and smoking while in service, which he believes led to his psychiatric disability.  The Veteran's STRs document that he was seen during service and indicated that he had "smoked some PCP."  He had presented to "get it out of (his) system."  The Board notes that direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. §§ 3.1(m), 3.301(a) (2011).

Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (2011).

 
Accordingly, the case is REMANDED for the following:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability.  The claims file must be provided for review.  The examiner is asked to review all pertinent records associated with the claims file, particularly the Veteran's service treatment records, and identify all diagnoses currently shown or shown at some point during the claim period (since November 2005).  For each diagnosis, the examiner should opine whether it is at least as likely as not that it was incurred in active service.  (The examiner must accept as fact that the Veteran was clinically normal on entrance to service, and thus the question of aggravation is not for consideration here.)  The examiner should indicate whether the in-service drug use at least as likely as not represents a symptom of psychiatric disability.  If not, then the examiner should clarify whether any diagnosed psychiatric disorder originated (or was worsened) as a result of the Veteran's drug abuse.  If drug abuse is found to have worsened a psychiatric disorder, the examiner should estimate the extent of aggravation by indicating a baseline level of disability prior to such aggravation.  

A complete rationale should be given for all opinions and conclusions, which should be set forth in a legible report.

2. Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


